      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 1 of 21



                                                                 R Cy ILAABER
                                                                            S
                  IN THE UNITED STATES DISTRICT COURT FILEDL.'-'D.C. A11a nip]
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
                                                                          James N. H~~~        rl~

                                                                                   D       'C'Clerk
                                                                                       r
   UNITED STATES OF AMERICA
                                               Criminal Indictment
          V.
   LOHRASB "JEFF" JAFARI



THE GRAND JURY CHARGES THAT:
                                       Count 1
                             Conspiracy to Commit Bribery
                                     (18 U.S.C. § 371)

   1. Beginning on a date unknown, but at least from in or about 2014 to in or
about January 2017, in the Northern District of Georgia, the defendant, LOHRASB
"JEFF" JAFARI, knowingly and willfully conspired, agreed, and had a tacit
understanding with Adam Smith, an agent of the City of Atlanta, a local
government, to corruptly give, offer, and agree to give a thing of value to Smith,
with the intent to influence and reward Smith in connection with a transaction and
series of transactions of the City of Atlanta involving at least $5,000, in violation of
Title 18, United States Code, Section 666(a)(2).


   At all times relevant to this indictment:
   2. PRAD Group, Inc. ("PRAD Group") is an architectural, design, and
construction management and services firm with its headquarters and primary
place of business in Atlanta, Georgia. Since 1984, PRAD Group has performed
architectural, design, and engineering services for the City of Atlanta, Georgia
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 2 of 21




("City of Atlanta') and other municipal governments. During the times relevant
to this indictment, the defendant, LOHRASB "JEFF" JAFARI, was the Executive
Vice President of PRAD Group. In that capacity, he was responsible for overseeing
all of PRAD Group's activities, including but not limited to PRAD Group's work
for the City of Atlanta.
   3. From 2003 to February 21, 2017, Adam Smith served as the Chief
Procurement Officer for the City of Atlanta. As the Chief Procurement Officer,
Smith oversaw the City of Atlanta's purchasing activities and its expenditure of
billions of dollars of public money for projects such as the overhaul of the City of
Atlanta's water and sewer system and the expansion of and concessions projects
for Hartsfield-Jackson Atlanta International Airport.
   4. During Smith's tenure as the Chief Procurement Officer, the City of Atlanta
awarded contracts worth millions of dollars to PRAD Group and joint venture
projects of which PRAD Group was a partner. PRAD Group also submitted task
orders and invoices for ongoing work with the City of Atlanta during this time,
which were routed through Smith's Department of Procurement for approval.
   5. The City of Atlanta government is a local government that received benefits
in excess of $10,000 under a Federal program involving a grant, contract, subsidy,
loan, guarantee, insurance, and other form of Federal assistance during each
calendar year from 2014 to 2017.


   6. Beginning on a date unknown, but from at least 2014 to January 2017,
JAFARI met privately with Smith on multiple occasions, frequently at local
restaurants. During these meetings, JAFARI and Smith discussed City of Atlanta


                                         2
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 3 of 21




procurement projects, bids, and solicitations. Often at the time of these meetings,
JAFARI was actively seeking additional work and/or assistance with ongoing
projects with the City of Atlanta.
   7. After most of the meetings, JAFARI paid Smith approximately $1,000 in
cash. In return for these bribe payments, JAFARI expected Smith to use his
position and power as City of Atlanta's Chief Procurement Officer to assist JAFARI
with contracting/ procurement with the City of Atlanta and furnish him with
future benefits and favors when needed.
   8. Furthermore, in exchange for those cash payments:
      a.     Smith met with JAFARI on a regular basis;
      b.     Smith provided JAFARI with information and counsel regarding the
City of Atlanta's procurement processes (among other information);
      C.        When PRAD Group or a joint venture in which PRAD Group was a
partner became the successful bidder on a City of Atlanta contract or Request for
Proposal, Smith approved and submitted the award of such procurement projects
or bids to the City of Atlanta's mayor and city council for final authorization;
      d.        When PRAD Group or a joint venture in which PRAD Group was a
partner received additional work on an existing City of Atlanta contract, Smith
approved task and/or purchase orders for those projects; and
      e.        Neither Smith nor JAFARI disclosed their ongoing financial
relationship.
   9. From at least 2014 to January 2017, JAFARI paid Smith more than $40,000 in
cash with the intent to influence Smith in his role as City of Atlanta's Chief
Procurement Officer. Smith accepted the money knowing JAFARI's intentions.


                                         gl
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 4 of 21




   10.      In furtherance of the conspiracy, JAFARI and Smith committed the
following overt acts, in the Northern District of Georgia:
         a. On November 18, 2016, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
         b. On November 30, 2016, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
         c. On December 7, 2016, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
         d. On December 14, 2016, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
         e. On December 20, 2016, JAFARI and Smith met at a restaurant on Lenox
Road NE in Atlanta, Georgia. JAFARI and Smith had a conversation in the
restaurant. After that conversation, JAFARI gave Smith cash in the restaurant
bathroom.
         f. On January 11, 2017, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.




                                         11
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 5 of 21




      g. On January 13, 2017, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
      h. On January 18, 2017, JAFARI and Smith met at a restaurant on Monroe
Drive in Atlanta, Georgia. JAFARI and Smith had a conversation in the restaurant.
After that conversation, JAFARI gave Smith cash in the restaurant bathroom.
   All in violation of Title 18, United States Code, Section 371.
                                       Count 2
                                        Bribery
                                   (18 U.S.C. § 666)
   11. The Grand Jury incorporates by reference the factual allegations contained
in paragraphs 1 through 10 of the indictment.
   12. From on or about January 1, 2014 to on or about December 31, 2014, in the
Northern District of Georgia, the defendant, LOHRASB "JEFF" JAFARI, corruptly
gave, offered, and agreed to give a thing of value to Adam Smith, an agent of the
City of Atlanta, Georgia, a local government that received benefits in excess of
$10,000 under a Federal program involving a grant, contract, subsidy, loan,
guarantee, insurance, and other form of Federal assistance, with the intent to
influence and reward Smith in connection with a transaction and series of
transactions of the City of Atlanta involving at least $5,000, in violation of Title 18,
United States Code, Section 666(a)(2).

                                       Count 3
                                        Bribery
                                   (18 U.S.C. § 666)
      13. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
                                           GR'
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 6 of 21




      14. From on or about January 1, 2015 to on or about December 31, 2015, in
the Northern District of Georgia, the defendant, LOHRASB "JEFF" JAFARI,
corruptly gave, offered, and agreed to give a thing of value to Adam Smith, an
agent of the City of Atlanta, Georgia, a local government that received benefits in
excess of $10,000 under a Federal program involving a grant, contract, subsidy,
loan, guarantee, insurance and other form of Federal assistance, with the intent to
influence and reward Smith in connection with a transaction and series of
transactions of the City of Atlanta involving at least $5,000, in violation of Title 18,
United States Code, Section 666(a)(2).

                                       Count
                                        Bribery
                                   (18 U.S.C. § 666)
      15. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
      16. From on or about January 1, 2016 to on or about December 31, 2016, in
the Northern District of Georgia, the defendant, LOHRASB "JEFF" JAFARI,
corruptly gave, offered, and agreed to give a thing of value to Adam Smith, an
agent of the City of Atlanta, Georgia, a local government that received benefits in
excess of $10,000 under a Federal program involving a grant, contract, subsidy,
loan, guarantee, insurance and other form of Federal assistance, with the intent to
influence and reward Smith in connection with a transaction and series of
transactions of the City of Atlanta involving at least $5,000, in violation of Title 18,
United States Code, Section 666(a)(2).




                                           11,
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 7 of 21




                                       Count 5
                                        Bribery
                                   (18 U.S.C. § 666)
      17. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
      18. From on or about January 1, 2017 to on or about January 22, 2017, in the
Northern District of Georgia, the defendant, LOHRASB "JEFF" JAFARI, corruptly
gave, offered, and agreed to give a thing of value to Adam Smith, an agent of the
City of Atlanta, Georgia, a local government that received benefits in excess of
$10,000 under a Federal program involving a grant, contract, subsidy, loan,
guarantee, insurance and other form of Federal assistance, with the intent to
influence and reward Smith in connection with a transaction and series of
transactions of the City of Atlanta involving at least $5,000, in violation of Title 18,
United States Code, Section 666(a)(2).

                                       Count 6
                                       Bribery
                                   (18 U.S.C. § 666)

      19. The Grand Jury incorporates by reference the factual allegations
contained in paragraph 2 of the indictment.
      20. On or about April 8, 2014, in the Northern District of Georgia, the
defendant, LOHRASB "JEFF" JAFARI, corruptly gave, offered, and agreed to give
a thing of value to an official and agent of DeKalb County, Georgia, a local
government that received benefits in excess of $10,000 under a Federal program
involving a grant, contract, subsidy, loan, guarantee, insurance and other form of
Federal assistance, with the intent to influence and reward that official in
connection with a transaction and series of transactions of DeKalb County


                                           7
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 8 of 21




involving at least $5,000, in violation of Title 18, United States Code, Section
666(a)(2).
                                     Count 7
                                     Bribery
                                 (18 U.S.C. § 666)

      21. The Grand Jury incorporates by reference the factual allegations
contained in paragraph 2 of the indictment.
      22. On or about August 21, 2014, in the Northern District of Georgia, the
defendant, LOHRASB "JEFF" JAFARI, corruptly gave, offered, and agreed to give
a thing of value to an official and agent of DeKalb County, Georgia, a local
government that received benefits in excess of $10,000 under a Federal program
involving a grant, contract, subsidy, loan, guarantee, insurance and other form of
Federal assistance, with the intent to influence and reward that official in
connection with a transaction and series of transactions of DeKalb County
involving at least $5,000, in violation of Title 18, United States Code, Section
666(a)(2).
                                     Count 8
                             Tampering with a Witness
                                (18 U.S.C. § 1512)
      23. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
      24. On or about February 1, 2017, in the Northern District of Georgia, the
defendant, LORASB "JEFF" JAFARI, knowingly attempted to intimidate,
threaten, and corruptly persuade Adam Smith, then Chief Procurement Officer of
the City of Atlanta, to provide false information to a law enforcement officer with
the intent to hinder, delay, and prevent the communication to a law enforcement
officer information relating to the commission and possible commission of a
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 9 of 21




Federal offense, by making the following recorded statements to Smith, among
other recorded statements:
          a.    JAFARI told Smith that Smith had to deny taking money from
JAFARI;
          b.    JAFARI instructed Smith to tell Federal law enforcement officers
that if Smith took money from JAFARI that those funds were loans from JAFARI
that Smith later repaid. JAFARI told Smith, "you've gotta deny the money" and
say that the payments were "a loan";
          C.    JAFARI instructed Smith to tell Federal law enforcement officers
that if Smith received money from JAFARI that Smith received less than JAFARI
actually paid him. JAFARI instructed Smith to say it was "[n]ever $1,000. Listen to
me. Don't ever say $1,000 because that is one year jail";
          d.    JAFARI told Smith that if Smith described the money he received
from JAFARI as loans that "we can both walk away from it." JAFARI also said to
Smith, "You've gotta back off from this," referring to Smith's statements to Federal
law enforcement; and
          e.    JAFARI told Smith that they should coordinate their stories about
JAFARI's payments to Smith and that they had to "stay on the same page." JAFARI
stated, "Adam, we're in trouble if you don't - if you cave in, I'm f----ed."
      All in violation of Title 18, United States Code, Section 1512(b)(3).

                                      Count 9
                                    Tax Evasion
                                 (26 U.S.C. § 7201)
      25. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.

                                          9
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 10 of 21




      26. During calendar year 2014, the defendant, LOHRASB "'JEFF" JAFARI,
a resident of the state of Georgia, received taxable income, upon which there was
income tax due and owing to the United States of America. Knowing the foregoing
facts and failing to make an income tax return on or before April 15, 2015, as
required by law, to any proper officer of the Internal Revenue Service ("IRS"), and
to pay the income tax to the IRS, the defendant, LOHRASB "JEFF" JAFARI, from
in or about January 2014 through April 15, 2015, in the Northern District of
Georgia, willfully attempted to evade and defeat the assessment of income tax due
and owing by him to the United States of America, an amount at least $150,000, by
committing the following affirmative acts, among others:
      a.   JAFARI withdrew large amounts of cash from corporate bank accounts
for personal use;
      b.   JAFARI used corporate funds, drawn on corporate bank accounts, to
conduct personal business, including, but not limited to, landscaping at his home,
payments for a personal residence, and veterinary bills for family pets;
      c. JAFARI transferred corporate funds to his wife's personal bank account;
      d. JAFARI directed his in-house bookkeeper to not record his cash
withdrawals, personal expenditures, and monetary transfers in a manner in which
they would be reported as income for him to the IRS; and
      e.   JAFARI directed his in-house bookkeeper to supply these false internal
accounting records to his tax return preparer for the preparation of tax returns for
PRAD Group.
      In violation of Title 26, United States Code, Section 7201.



                                        10
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 11 of 21




                                    Count 10
                                   Tax Evasion
                                (26 U.S.C. § 7201)
      27. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
      28. During calendar year 2015, the defendant, LOHRASB "JEFF" JAFARI,
a resident of the state of Georgia, received taxable income, upon which there was
income tax due and owing to the United States of America. Knowing the foregoing
facts and failing to make an income tax return on or before October 17, 2016, as
required by law, to any proper officer of the Internal Revenue Service ("IRS"), and
to pay the income tax to the IRS, the defendant, LOHRASB "JEFF" JAFARI, from
in or about January 2015 through October 17, 2016, in the Northern District of
Georgia, willfully attempted to evade and defeat the assessment of income tax due
and owing by him to the United States of America, an amount of at least $300,000,
by committing the following affirmative acts, among others:
      a.   JAFARI withdrew large amounts of cash from corporate bank accounts
for personal use;
      b.   JAFARI used corporate funds, drawn on corporate bank accounts, to
conduct personal business, including, but not limited to, landscaping at his home,
payments for a personal credit card, and dry cleaning services; and
      c. JAFARI directed his in-house bookkeeper to not record his cash
withdrawals and personal expenditures in a manner in which they would be
reported as income for him to the IRS.
      In violation of Title 26, United States Code, Section 7201.




                                         M
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 12 of 21




                                    Count 11
                                   Tax Evasion
                                (26 U.S.C. § 7201)

      29. The Grand Jury incorporates by reference the factual allegations
contained in paragraphs 1 through 10 of the indictment.
      30. During calendar year 2016, the defendant, LOHRASB "JEFF" JAFARI,
a resident of the state of Georgia, received taxable income, upon which there was
income tax due and owing to the United States of America. Knowing the foregoing
facts and failing to make an income tax return on or before October 16, 2017, as
required by law, to any proper officer of the Internal Revenue Service ("IRS"), and
to pay the income tax to the IRS, the defendant, LOHRASB "JEFF" JAFARI, from
in or about January 2016 through October 16, 2017, in the Northern District of
Georgia, willfully attempted to evade and defeat the assessment of income tax due
and owing by him to the United States of America, an amount of at least $700,000,
by committing the following affirmative acts, among others:
      a.   JAFARI withdrew large amounts of cash from corporate bank accounts
for personal use;
      b.   JAFARI used corporate funds, drawn on corporate bank accounts, to
conduct personal business, including, but not limited to, landscaping at his home,
personal credit card payments, payments for a personal residence, and the
purchase of four luxury vehicles;
      c. JAFARI transferred corporate funds to his wife's personal bank account;
      d. JAFARI directed his in-house bookkeeper to not record his cash
withdrawals and personal expenditures in a manner in which they would be
reported as income for him to the IRS; and


                                        12
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 13 of 21




      e.   JAFARI registered assets in a nominee name, including, but not limited
to, a 2008 Bentley Continental registered in the name of PRAD Group and a 2014
Bentley Flying Spur registered in the name of PRAD Group.
      In violation of Title 26, United States Code, Section 7201.

                             Counts 12 through 15
                          Money Laundering/Tax Evasion
                          (18 U.S.C. §1956(a)(1)(A)(ii))
      31. The Grand Jury re-alleges and incorporates herein by reference the
factual allegations set forth in paragraphs 1 through 10 and 26, 28, and 30 of the
indictment.
      32. On or about the dates set forth below, in the Northern District of
Georgia, the defendant, LOHRASB "JEFF" JAFARI, knowingly conducted and
attempted to conduct a financial transaction affecting interstate and foreign
commerce, as listed below, which involved the proceeds of a specified unlawful
activity, that is, bribery as charged in Counts 2 through 4 of the indictment, with
the intent to engage in conduct constituting a violation of Title 26, United States
Code, Section 7201, to wit, tax evasion, as charged in Count 11 of the indictment,
and that while conducting and attempting to conduct such financial transaction
knew that the property involved in the financial transaction represented the
proceeds of some form of unlawful activity:




                                        13
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 14 of 21




 Count     Date              Financial Transaction
 12        08/24/2016       $40,000 withdrawal by cashier's check from PNC
                            Account Number ending 6394
 13        09/09/2016       $5,000 cash withdrawal from PNC Account Number
                            ending 7828
 14        09/12/2016       $6,000 cash withdrawal from PNC Account Number
                            ending 7828
 15        09/14/2016       $20,000 transfer from PNC Account Number ending
                            7828 to PNC Account Number ending 7733
   All in violation of Title 18, United States Code, Section 1956(a)(1)(A)(ii).


                           Money Laundering/Tax Evasion
                           (18 U.S.C. §1956(a)(1)(A)(ii))
      33. The Grand Jury re-alleges and incorporates herein by reference the
factual allegations set forth in paragraphs 1 through 10 and 26, 28, and 30 of the
indictment.
      34. On or about January 3, 2017, in the Northern District of Georgia, the
defendant, LOHRASB "JEFF" JAFARI, knowingly conducted and attempted to
conduct a financial transaction affecting interstate and foreign commerce, to wit,
paid Bentley Atlanta $20,000 by check from PNC Bank Account Number ending
3696, which involved the proceeds of a specified unlawful activity, that is, bribery
as charged in Counts 2 through 4 of the indictment, with the intent to engage in
conduct constituting tax evasion, a violation of Title 26, United States Code,
Section 7201, and that while conducting and attempting to conduct such financial
transaction knew that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity, all in violation of Title
18, United States Code, Section 1956(a)(1)(A)(ii).

                                         IV
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 15 of 21




                              Counts 17 through 36
                               Money Laundering
                               (18 U.S.C. § 1957)
      35. The Grand Jury re-alleges and incorporates herein by reference the
factual allegations set forth in paragraphs 1 through 10 of the indictment.
      36. On or about the dates set forth below, in the Northern District of
Georgia, the defendant, LOHRASB ""JEFF" JAFARI, knowingly engaged and
attempted to engage in the following monetary transactions by, through, and to a
financial institution, affecting interstate and foreign commerce, in criminally
derived property of a value greater than $10,000, that is the deposit, withdrawal,
and transfer of United States currency as described below, such property having
been derived from a specified unlawful activity, that is, bribery, as charged in
Counts 2 through 4 of the indictment:


Count      Date             Financial Transaction
17         06/17/2016       $160,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 6394
18         07/12/2016       $120,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
19         07/14/2016       $240,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
20         07/14/2016       $15,000 transfer from PNC Account Number ending
                            7828 to PNC Account Number ending 3696
21         08/18/2016       $15,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
22         08/24/2016       $50,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
23         08/24/2016       $150,000 transfer from PNC Account Number ending
                            7828 to PNC Account Number ending 6394
24         08/24/2016       $40,000 withdrawal from PNC Account Number
                            ending 6394 and purchase of Cashier's Check

                                        15
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 16 of 21




 25        09/09/2016       $20,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
 26        09/13/2016       $30,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
 27        09/14/2016       $30,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
 28        09/14/2016       $20,000 transfer from PNC Account Number ending
                            7828 to PNC Account Number ending 7733
  9        09/14/2016       $15,000 transfer from PNC Account Number ending
                            7828 to PNC Account Number ending 3696
 30        09/15/2016       $12,000 transfer from PNC Account Number ending
                            7733 to PNC Account Number ending 6133
 31        09/19/2016       $11,819 withdrawal from PNC Account Number
                            ending 6133 and purchase of Cashier's Check
 32        09/19/2016       $20,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
 33        11/21/2016       $60,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
34         01/03/2017       $20,000 transfer from PNC Account Number ending
                            3027 to PNC Account Number ending 7828
35         01/03/2017       $20,000 transfer from PNC Account Number ending
                            7828 to PNC Account Number ending 3696
36         01/03/2017       $20,000 check payable to Bentley Atlanta from PNC
                            Account Number ending 3696

   All in violation of Title 18, United States Code, Section 1957.

                               Counts 37 through 50
                                     Structuring
                        (31 U.S.C. §§ 5324(a)(1) and 5324(d))
   37.   The Grand Jury re-alleges and incorporates herein by reference the
factual allegations set forth in paragraphs 1 through 10 of the indictment.
   38.   At all times relevant to the indictment, Title 31, United States Code,
Section 5313(a), and the regulations promulgated thereunder, required that
financial institutions file Currency Transaction Reports of each deposit,


                                         16
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 17 of 21




withdrawal, exchange of currency or other payment and transfer, by, through, and
to such financial institution that involved a transaction in currency of more than
$10,000.
   39.     On or about the dates specified as to each count below, in the Northern
District of Georgia, the defendant, LOHRASE "JEFF" JAFARI, knowingly, and for
the purpose of evading the reporting requirements of Title 31, United States Code,
Section 5313(a), and any regulation prescribed thereunder, caused and attempted
to cause PNC Bank, a domestic financial institution, to fail to file a report required
under Title 31, United States Code, Section 5313(a), and any regulation prescribed
thereunder, and did so as part of a pattern of illegal activity involving more than
$100,000 in a 12-month period:


Count         Date                Withdrawal    Bank Account Number
                                  Amount
37           07/28/2014           $3,000        PNC Account Number ending in 6394
             07/28/2014           $1,000
             07/28/2014         j $3,000        Check # 1029 Cashed
                                                C         __..



             07/28/2014        i $3,800         PNC Account Number ending in 7435
            107/28 2014        ; $3,800
                                      .....
38           09/05/2014           $2,000        PNC Account Number ending in 6394
             09/05/2014           $6,000
             09/08/2014           $7,000               .....
39           02/23/2015           $6,700         PNC Account Number ending in 6394
             02/ 23/ 2015         $8,000         PNC Account Number ending in 7435
             02/23/2015           $9,000         PNC Account Number ending in 6133
                                               .......
40           04/07/2015           $9,500         PNC Account Number ending in 6394
            104/08 2015           $1,500
41           04/08/2015           $8,000        PNC Account Number ending in 7828
             04/ 09/ 2015      ; $4,000                     ..............
  2          04/27/2015           $9,400        PNC Account Number ending in 6374
             04/28/201,5          $2,500

                                         17
      Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 18 of 21




 43          07/30/2015                  $9,500              PNC Account Number ending in 6374
              07/30/2015                 $8,000              PNC Account Number ending in 7733
 44           08/05/2015._               $2,500              PNC Account Number ending in 7828_
              08/05/2015                 $9,000              PNC Account Number ending in 7733
              08/       ........2015
              ....... 09/                $2,000
                                             ......          PNC Account
                                                                     _ Number ending in 6394
 45           09/10/2015                 $6,000             ;PNC Account Number ending in 7828
              09/ 11/ 2015               $5,000
              09/11/2015                 $9,000             PNC Account Number ending in 6394
              09/11/2015                 $2,000
 46          12/23/2015                  $6,000             PNC Account Number ending in 6394
             12/24/2015
              ........ ......---         $6,000
                                             .......
 47          04/20/2016                " $9,800             PNC Account Number ending in 7828
            A4/22/2016                   $9,800
 48           06/07/2016                 $5,000             PNC Account Number ending in 7828
              06/07/2016                 $2,000
              06/09/2016                 $5,000
 49           06/20/2016                 $9,800             PNC Account Number ending in 7828
              06/22/2016
            ........                     $9,800                ....... ............. .......
 50          12/21/2016                  $5,000             PNC Account Number ending in 7828
             12/ 22/ 2016                $8,500
             12/23/2016                  $9,000
   All in violation of Title 31, United States Code, Sections 5324(a)(1) and 5324(d).
                                              Count 51
                                             Structuring
                                (31 U.S.C. §§ 5324(a)(1) and 5324(4))
      40. The Grand Jury re-alleges and incorporates herein by reference the
factual allegations set forth in paragraphs 1 through 10 and 38 of the indictment.
      41. On or about June 12, 2018, in the Northern District of Georgia, the
defendant, LOHRASB "JEFF" JAFARI, knowingly, and for the purpose of evading
the reporting requirements of Title 31, United States Code, Section 5313(a), and
any regulation prescribed thereunder, caused and attempted to cause PNC Bank,
a domestic financial institution, to fail to file a report required under Title 31,
United States Code, Section 5313(a), and any regulation prescribed thereunder,
                                                       18
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 19 of 21




and did so as part of a pattern of illegal activity involving more than $100,000 in a
12-month period:

 Count      Check Number                        Cashed Check Amount
 51         Fidelity Bank Check 530 for Account $9,850
            Number Ending 1913

            Fidelity Bank Check 531 for Account $9,850
            Number Ending 1913

   All in violation of Title 31, United States Code, Sections 5324(a)(3) and 5324(d).



      42.    Upon conviction of one or more of the offenses alleged in Counts 1
through 7 of the Indictment, the defendant, LOHRASB "JEFF" JAFARI, shall
forfeit to the United States, pursuant to Title 18, United States Code, Section
981(a)(1) (C), and Title 28, United States Code, Section 2461(c), any and all property
constituting, or derived from, proceeds obtained directly or indirectly as a result
of said violations, including but not limited to:
      a.     Real Property located at 9295 Old Southwick Pass, Alpharetta,
Georgia; and
      b.     Money Judgment: a sum of money in United States currency
representing the amount of proceeds obtained as a result of the offenses.
      43.    Upon conviction of one or more of the offenses alleged in Counts 12
through 36 of the indictment, the defendant, LOHRASB "JEFF" JAFARI, shall
forfeit to the United States, pursuant to Title 18, United States Code, Section
982(a)(1), any and all property, real or personal, involved in or traceable to said
violation, including but not limited to:


                                           M
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 20 of 21




      a.     Real Property located at 9295 Old Southwick Pass, Alpharetta,
Georgia; and
      b.     Money Judgment: a sum of money in United States currency
representing the amount of proceeds obtained as a result of the offenses.
      44.    Upon conviction of one or more of the offenses alleged in Counts 37
through 51 of the indictment, the defendant, LOHRASB "JEFF" JAFARI, shall
forfeit to the United States, pursuant to Title 31, United States Code, Section 5317,
any and all property, real or personal, involved in or traceable to said violation,
including but not limited to:
      a.     Real Property located at 9295 Old Southwick Pass, Alpharetta,
Georgia; and
      b.     Money Judgment: a sum of money in United States currency
representing the amount of proceeds obtained as a result of the offenses.
      45.    If, as a result of any act or omission of the defendant, LOHRASB
"JEFF" JAFARI, any property subject to forfeiture:
      a.     cannot be located upon the exercise of due diligence;
      b.     has been transferred or sold to, or deposited with, a third person;
      C.     has been placed beyond the jurisdiction of the Court;
      d.     has been substantially diminished in value; or
      e.     has been commingled with other property which cannot be
subdivided without difficulty,




                                         K► 11
     Case 1:19-cr-00078-SCJ-LTW Document 1 Filed 02/26/19 Page 21 of 21




the United States intends, pursuant to Title 18, United States Code, Sections
982(b)(1); Title 21, United States Code, Section 853(p); and Title 28, United States

Code, Section 2461(c) to seek forfeiture of any other property of said defendant up

to the value of the forfeitable property.



                                            A            t                    BILL
                                                                  p
                                                                      ;
                                                       ORE      SON


 BYUNG   J. PAK
  Un-iW States Attorney



 JILL( E. STEINBERG
  Assistant United States Attorney
 Georgia Bar No. 502042



 JEF EY W. DAVIS
  As istant United States Attorney
 Georgia Bar No. 426418


  Itt         &
              ''
 NATHAN P. KITCHENS
  Assistant United States Attorney
 Georgia Bar No. 263930



                  600 U.S. Courthouse ® 75 Ted Turner Drive, SW
                         Atlanta, GA 30303 ® 404-581-6000
                                        21
